DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aeling et al. (US 2008/0062688 A1) in view of Hoyt (US 4,173,035).
With respect to claim 1:	Aeling teaches “a flexible light emitting diode (LED) support assembly (10) comprising: an LED die (22); a flexible circuit (12+14+16+18) having: a first layer (18), the first layer including a conductive material (paragraph 32) electrically connected to the LED die (paragraph 34); a second layer (12), the second layer including an electrically insulating material (paragraph 29); and a third layer (14) positioned between the first and second layer (see Figs. 2-3)”.
Aeling does not specifically teach the third layer having a first terminal extended electrically connecting tab that extends outward beyond the first layer and the second layer.
However, Hoyt teaches the third layer (26) having a first terminal extended electrically connecting tab (see Figs. 6, 7a) that extends outward beyond the first layer (15) and the second layer (19 or 21).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the LED support assembly of Aeling with the extended electrically connecting tab of Hoyt in order to expose the third layer to connect to an associated socket (Hoyt column 2 lines 56-66).
With respect to claim 2:	Aeling teaches “further comprising the LED die electrically connected to the first layer (paragraph 34)”.

With respect to claim 11:	Aeling does not specifically teach “wherein pads on an end of the flexible circuit opposite the first terminal extended electrically connecting tab are electrically connected to the first terminal extended electrically connecting tab”.
However, Hoyt teaches “wherein pads (26) on an end of the flexible circuit opposite the first terminal extended electrically connecting tab (see Fig. 3) are electrically connected to the first terminal extended electrically connecting tab (see Fig. 3)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the LED support assembly of Aeling with pads on both sides of the flexible circuit as taught by Hoyt in order to complete the circuit from and back to the power source (see Hoyt Fig. 2).
With respect to claim 12:	Aeling teaches “further comprising power and control circuitry coupled to the flexible circuit, the power and control circuitry configured to provide power to the LED assembly and control color and brightness of light emitted by the LED die (paragraph 68)”.
With respect to claim 13:	Aeling teaches “a flexible lighting apparatus (10) comprising: a first layer (18), the first layer including a conductive material (paragraph 32) configured to connect to an LED die (paragraph 34); a second layer (12), the second layer including an electrically insulating material (paragraph 29); and a third layer (14) positioned between the first and second layer (see Figs. 2, 3)”.

However, Hoyt teaches the third layer (26) having a first terminal extended electrically connecting tab (see Figs. 6, 7a) that extends outward beyond the first layer (15) and the second layer (19 or 21).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the LED support assembly of Aeling with the extended electrically connecting tab of Hoyt in order to expose the third layer to connect to an associated socket (Hoyt column 2 lines 56-66).
With respect to claim 14:	Aeling teaches “further comprising the LED die (22) electrically connected to the first layer (paragraph 34)”.
With respect to claim 15:	Aeling teaches “wherein the second layer includes an adhesive material (paragraph 31)”.

Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aeling in view of Hoyt as applied to claims 1 and 13 above, and further in view of Holec et al. (US 8,851,356 B1).
With respect to claim 4:	Aeling in view of Hoyt teaches “the LED assembly of claim 1 (see above)”.
Aeling does not specifically teach “wherein the first terminal extended connecting tab includes exposed solder pads”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the LED support assembly of Aeling with the solder pads of Holec in order to solder multiple boards together (Holec column 13 lines 8-19).
With respect to claim 10:	Aeling does not specifically teach “further comprising a second flexible circuit electrically and mechanically coupled to the first terminal extended electrically connecting tab using a conductive adhesive”.
However, Holec teaches “further comprising a second flexible circuit (1102) electrically and mechanically coupled to the first terminal extended electrically connecting tab (see Figs. 18, 19) using a conductive adhesive (column 13 lines 8-19)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the LED support assembly of Aeling by coupling it to a second flexible circuit using a conductive adhesive as taught by Holec in order to continue the electric circuit into a larger device (Holec column 1 lines 27-34).
With respect to claim 16:	Aeling in view of Hoyt teaches “The flexible lighting apparatus of claim 13 (see above)”.
Aeling does not specifically teach “wherein the first terminal extended connecting tab includes exposed solder pads”.
However, Holec teaches wherein the first terminal extended connecting tab includes exposed solder pads (1011).
.

Allowable Subject Matter
Claims 5-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5:	The prior art of record does not teach or reasonably suggest a flexible light emitting diode (LED) support assembly wherein a number of the exposed solder pads is equal to a number of colors of LEDs in the LED die.
Aeling, considered the closest prior art, teaches a flexible LED support assembly, but does not mention using exposed solder pads associated with LEDs of different colors.
Holec, another close prior art, teaches a flexible LED support assembly which does use solder pads, but makes no association between the number of solder pads and the number of LED colors.
With respect to claim 6:	The prior art of record does not teach or reasonably suggest a flexible light emitting diode (LED) support assembly comprising: a fourth layer including a second terminal extended connecting tab; and a fifth layer positioned 
Aeling, considered the closest prior art, teaches a flexible LED support assembly with first, second and third layers arranged as in the claims.  However, Aeling does not teach a fourth layer including a second terminal and a fifth layer between the first terminal and the second terminal.
Hoyt, another close prior art, teaches a flexible LED support assembly with a terminal extended connecting tab.  However, Hoyt does not teach a fourth layer including a second terminal tab and a fifth layer between the first terminal tab and the second terminal tab.
Claims 7-9 inherit the subject matter from claim 6.
With respect to claim 17:	The prior art of record does not teach or reasonably suggest a flexible lighting apparatus wherein a number of the exposed solder pads is equal to a number of colors of LEDs in the LED die.
Aeling, considered the closest prior art, teaches a flexible lighting apparatus, but does not mention using exposed solder pads associated with LEDs of different colors.
Holec, another close prior art, teaches a flexible lighting apparatus which does use solder pads, but makes no association between the number of solder pads and the number of LED colors.
With respect to claim 18:	The prior art of record does not teach or reasonably suggest a flexible lighting apparatus comprising: a fourth layer including a second terminal extended connecting tab; and a fifth layer positioned between the first and 
Aeling, considered the closest prior art, teaches a flexible lighting apparatus with first, second and third layers arranged as in the claims.  However, Aeling does not teach a fourth layer including a second terminal and a fifth layer between the first terminal and the second terminal.
Hoyt, another close prior art, teaches a flexible lighting apparatus with a terminal extended connecting tab.  However, Hoyt does not teach a fourth layer including a second terminal tab and a fifth layer between the first terminal tab and the second terminal tab.
Claims 19-20 inherit the subject matter from claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/           Examiner, Art Unit 2875                                                                                                                                                                                             
/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875